Atkinson, Justice.
To the principle stated in the first head-note, it is only necessary to cite the language of the statute from which section 4873 of the code is taken; and to the-point that the words dependent and destitute, as employed in that statute, were not designed to be used as synonyms, it is only necessary to refer, to the language employed by Chief Justice Jackson in 78 Ga. 188, in the case of McDaniel, governor, v. Campbell, which we quote as follows: “So to leave a child dependent does not convey the idea of absolute destitution. The child may be cared for and comfortable, and yet dependent on some charity;, but left destitute, it has no protector, Mend or other author of benevolent kindness, feeding and clothing it.’ In that case the indictment failed to allege that the child, had been left in a destitute condition. The Chief Justice-further says: “It would seem that the strength of the crime, as defined in the statute, is emasculated of much sinew and muscle by the indictment, and the crime is not. substantially charged.” In the present case the allegations in the indictment are technically accurate, but the evidence wholly fails to sustain the proposition that the child was left in a destitute condition. According to the testimony of the mother, who was the principal witness. *299in the case, the father made ample provision for the support of the child suitable to its condition in life. Of his means he provided according to his ability, and she testified that he had never failed to respond when advised of the necessities of his offspring. Many cases occur in human experience where a child is less destitute under the tender care of affectionate grandparents than when its wants are left to be supplied by an improvident and shiftless-parent. At all events, neither abandonment nor destitution is proven unless the father leaves the child intending to abandon it to its own fate without providing for it the necessaries of life, and leaving it wholly dependent Upon others who are themselves unable or unwilling to provide for it.
Let the judgment of the court below be Reversed.